Title: To Thomas Jefferson from William Davies, 21 March 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield March 21. 81.

I have the honor of your Excellency’s favors of this date and of the 19th. I have never yet been able to find out where your letter of the 13th. is, the detention of which you observe the superscription will explain. It has never yet come to hand; and if this express should reach your Excellency before the bearer of one I wrote you today sets out on his return, I shall be obliged to you to inform him where he may get, or I may send for it.
As to Mr. Rudder, I could wish the information had been communicated by your Excellency to Col. White, under whose particular command he probably is; and as Col. White, I am informed, is in Richmond, perhaps it may not be amiss to signify the matter to him. I shall however, pay immediate attention to your Excellency’s letter on this subject, tho’ I would beg leave to observe that from the scarcity of officers at this post, it will be impossible to assemble a court martial as speedily as might be wished; and in the meantime the witnesses might be dispersed. There will not probably be a sufficient number here before the 15th. of next month. It will be easy, however, to have the depositions taken in the mean time.
The men, if they can be called such, described in the resolution of Assembly are not discharged. I prevailed upon the Baron to permit their return, both because several of the boys had been and might be enlisted for the war, and serve very well for music till they grow big enough to bear arms; and because we wanted them for the purpose of guarding stores here, in the room of better men who might be sent to the army. I have on two or three occasions sent invalids to the laboratory, (men fit enough for sedentary occupations, but not able to do duty as guards) but upon their being sent back I discharged them altogether. I can always find some hands for the laboratory, and if they can be comfortably accommodated there, they would not be averse to serving.
I have this day mentioned in my letter the illness of the Commissioner. He is since dead and I must remind your Excellency of the necessity of a new appointment.
I have the honor to be, sir, with the highest respect Your Excellency’s most obedt. and most humble servt.,

William Davies

